Securities Act Registration No. 333-182090 Investment Act Registration No. 811-05192 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATI ON STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [] Post-Effective Amendment No. _4_ [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] AMERITAS VARIABLE SEPARATE ACCOUNT VA-2 Registrant AMERITAS LIFE INSURANCE CORP. Depositor 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 ROBERT G. LANGE Vice President, General Counsel & Assistant Secretary, Individual Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 Approximate Date of Proposed Public Offering: As soon as practicable after effective date. It is proposed that this filing will become effective: [X] immediately upon filing pursuant to paragraph b of Rule 485 [ ]on pursuant to paragraph b of Rule 485 [ ] 60 days after filing pursuant to paragraph a of Rule 485 [ ] on pursuant to paragraph a of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Overture Medley ® Explanatory Note Registrant is filing this post-effective amendment (“Amendment”) to the Registration Statement (File No. 333-182090) for the purpose of adding a prospectus supplement to describe changes to the investment options available under the policies described in the prospectus. This Amendment does not amend or delete any part of the Registration Statement, except as specifically noted herein. For avoidance of doubt, the prospectus and statement of additional information contained in Post-Effective Amendment No. 3 to the Registration Statement are hereby incorporated by reference to the extent required by applicable law. Ameritas Life Insurance Corp. ("Ameritas Life") Ameritas Variable Separate Account VA-2 ("Separate Account") Supplement to: Overture Medley® Prospectus Dated May 1, 2013, as supplemented Supplement dated August 16, 2013 This supplement describes changes to the variable investment options available under your Overture Medley® Policy. You should read this information carefully and retain this supplement for future reference together with the Prospectus for your Policy. [All capitalized terms used but not defined herein have the same meaning as those included in the Prospectus.] New Variable Investment Option 1. The list of portfolios on page 1 of the Prospectus is revised to include the following: FIDELITY ® VIP, Initial Class · Money Market 2. The TOTAL ANNUAL PORTFOLIO COMPANY OPERATING EXPENSES chart in the PORTFOLIO COMPANY OPERATING EXPENSES section is replaced with the following chart: TOTAL ANNUAL PORTFOLIO COMPANY OPERATING EXPENSES Expenses that are deducted from portfolio company assets, including management fees, distribution and/or service (12b-1) fees, and other expenses Minimum Maximum Before any Waivers and Reductions 0.26% 1.73% After any Waivers and Reductions (explained in the footnotes to the Portfolio Expenses Table at the end of this section; only those waivers guaranteed for one year after the effective date of this prospectus are used to determine expenses in this "Minimum – Maximum" chart) 0.26% 1.42% (1) Fidelity® VIP Money Market, Initial Class (2) UIF Global Tactical Asset Allocation (3) UIF Emerging Markets Equity 3. The table of Portfolio Company Operating Expenses (for the year ended December 31, 2012) is revised to include the following: · Subaccount’s underlying Portfolio Name * Management Fees 12b-1 Fees Other Fees Acquired Fund Fees and Expenses Total Portfolio Fees Waivers and Reductions Total Expenses after Waivers and Reductions, if any FIDELITY ® VIP, Initial Class Money Market 0.17% - 0.09% - 0.26% - 0.26% * Short cites are used in these lists. The Separate Account Variable Investment Options section of the prospectus uses complete fund and portfolio names. 4. In each EXAMPLES OF EXPENSES chart, the "Minimum Policy Expenses" information is deleted and replaced as follows: 9-year Withdrawal Charge Surrender Policy at the end of the time period. ($) Annuitize Policy at the end of the time period. ($) Policy is neither surrendered nor annuitized. ($) EXAMPLE 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr Minimum Policy Expenses $963 $1,302 $1,559 $1,839 $963 $502 $859 $1,839 $163 $502 $859 $1,839 (3) Minimum Policy Expense Fees. This example assumes current charges of 0.95% for Separate Account annual expenses, a $40 current Policy fee, plus the minimum fees and expenses after any waivers or reductions of any of the portfolio companies (0.26%). 7-year Withdrawal Charge Surrender Policy at the end of the time period. ($) Annuitize Policy at the end of the time period. ($) Policy is neither surrendered nor annuitized. ($) EXAMPLE 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr Minimum Policy Expenses $898 $1,110 $1,342 $2,222 $898 $610 $1,042 $2,222 $198 $610 $1,042 $2,222 (3) Minimum Policy Expense Fees. This example assumes current charges of 0.95% for Separate Account annual expenses, a $40 current Policy fee, 0.35% for a 7-year Withdrawal Charge, plus the minimum fees and expenses after any waivers or reductions of any of the portfolio companies (0.26%). 5-year Withdrawal Charge Surrender Policy at the end of the time period. ($) Annuitize Policy at the end of the time period. ($) Policy is neither surrendered nor annuitized. ($) EXAMPLE 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr Minimum Policy Expenses $913 $1,256 $1,319 $2,382 $913 $656 $1,119 $2,382 $213 $656 $1,119 $2,382 (3) Minimum Policy Expense Fees. This example assumes current charges of 0.95% for Separate Account annual expenses, a $40 current Policy fee, 0.50% for a 5-year Withdrawal Charge, plus the minimum fees and expenses after any waivers or reductions of any of the portfolio companies (0.26%). No Withdrawal Charge Rider Surrender Policy at the end of the time period. ($) Annuitize Policy at the end of the time period. ($) Policy is neither surrendered nor annuitized. ($) EXAMPLE 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr 1 Yr 3 Yr 5 Yr 10 Yr Minimum Policy Expenses $239 $732 $1,247 $2,642 $239 $732 $1,247 $2,642 $239 $732 $1,247 $2,642 (3) Minimum Policy Expense Fees. This example assumes current charges of 0.95% for Separate Account annual expenses, a $40 current Policy fee, 0.75% of Policy value annual expenses for the No Withdrawal Charge Rider, plus the minimum fees and expenses after any waivers or reductions of any of the portfolio companies (0.26%). The charts above also reflect corrected numbers for values that previously reflected the impact of an inapplicable rider. 5. The table of Separate Account Variable Investment Options is revised to include the following: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Fidelity® Variable Insurance Products Fund Fidelity Management & Research Company Money Market Current income. Subadvisers: (1) Fidelity Investments Money Management, Inc. and (2) other investment advisers serve as sub-advisers for the fund. 6. For Policies purchased on and after August 16, 2013, all references in the prospectus to a money market subaccount will refer to the subaccount funded by the Fidelity® VIP Money Market Portfolio, Initial Class. Effective August 16, 2013, applications for this Policy will no longer include the Subaccount funded by the Calvert VP Money Market Portfolio of the Calvert Variable Services Inc. ("CVSI") as an investment option for new policies. Portfolio Substitution 7. We have filed an application with the Securities and Exchange Commission (the "SEC") seeking an order approving the substitution of shares of the Fidelity VIP Money Market Portfolio, Initial Class for shares of the Calvert VP Money Market Portfolio. The effect of the substitution would permit us to replace the Calvert VP Money Market Portfolio ("Existing Fund") with the Fidelity VIP Money Market Portfolio ("Replacement Fund") as an investment option under the Policies. The Existing Fund and Replacement Fund are described in their respective summary prospectuses, which are available at no charge by contacting Customer Service at 1-800-745-1112, or by logging into your account on the internet service center at Ameritas.com. Until the date of the substitution, Policy value currently allocated to the Calvert VP Money Market Portfolio may remain invested in the corresponding Subaccount, and transfers of Policy value into and out of that Subaccount will be allowed. Any allocation to the Calvert VP Money Market Portfolio pursuant to an asset allocation model will continue according to the model until the date of any substitution unless we receive different allocation instructions from you. We anticipate the substitution will occur on or around November 15, 2013. From the date of this supplement to the date of the substitution, if you have allocations to the Calvert VP Money Market Portfolio Subaccount, you may transfer such allocations to any other available Subaccount without any charge or limitation (except potentially harmful transfers (see “Disruptive Trading Procedures” in the Prospectus)) and without the transfer counting toward the number of free transfers that otherwise may be made in a given Policy Year. If carried out, the proposed substitution would result in any Policy value you have allocated to the Subaccount funded by the Existing Fund being, in effect, transferred at relative net asset value to a Subaccount investing in the Replacement Fund. We will pay all expenses incurred in connection with the substitution. There would be no tax consequences resulting from this exchange. After the substitution, the Subaccount funded by the Existing Fund will no longer be available for investment under the Policy. Once the substitution occurs, unless you instruct us otherwise, any existing or future instruction that designates the Subaccount funded by the Existing Fund will be deemed to be an instruction for the Subaccount funded by the Replacement Fund. This includes, but is not limited to, instructions for purchase payments, partial withdrawals, and transfer instructions (including instructions under any automatic or systematic transfer option). All references in your prospectus to the Existing Fund will be replaced with a reference to the Replacement Fund. From the date of the substitution, until at least thirty (30) days after the substitution, you are permitted to transfer Policy value out of the Subaccount investing in the Replacement Fund to one or more other Subaccounts or the fixed account (if available) within the Policy without any charge or limitation (except potentially harmful transfers (see “Disruptive Trading Procedures” in the Prospectus)) and without the transfer being treated as one of a limited number of free transfers allowed under your Policy. If you would like to make a transfer of Policy value, please contact Customer Service at 1-800-745-1112, or log into your account on the internet service center at Ameritas.com. Information about the Replacement Fund, its investment policy, risks, fees and expenses and other aspects of its operations, can be found in its prospectus, which you should read carefully. THERE IS NO ASSURANCE THAT ANY NEW FUND WILL ACHIEVE ITS STATED OBJECTIVE. If you have any questions about this proposed substitution, please contact a Customer Service representative at 1-800-745-1112. All other provisions of your Policy remain as stated in your Policy, prospectus and supplements. Please retain this Supplement with the current prospectus for your variable Policy issued by Ameritas Life Insurance Corp. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits a) Financial Statements The financial statements of the subaccounts of Ameritas Variable Separate Account VA-2 and Ameritas Life Insurance Corp. are filed in Part B which is incorporated by reference. Item 24. Financial Statements and Exhibits (continued) b) Exhibits Exhibit Number Description of Exhibit (1) (a) Resolution of Board of Directors of Ameritas Variable Life Insurance Company Establishing Ameritas Variable Separate Account VA-2 (formerly known as Ameritas Variable Life Insurance Company Separate Account VA-2). 1 (1) (b) Resolutions of Board of Directors of Ameritas Life Insurance Corp. authorizing the transfer of Ameritas Variable Life Insurance Company Separate Account V, Ameritas Variable Life Insurance Company Separate Account VA-2, Ameritas Variable Separate Account VL, and Ameritas Variable Separate Account VA to Ameritas Life Insurance Corp. 2 (2) Custody Agreements. Not applicable. (3) (a) Principal Underwriting Agreement. 3 (3) (b) Selling Agreement. 4 (4) Form of Variable Annuity Contract and Riders. 2, 5, 6 (5) Form of Application for Variable Annuity Contract and riders. 5, 7 (6) (a) Certificate of Incorporation of Ameritas Life Insurance Corp. 8 (6) (b) Bylaws of Ameritas Life Insurance Corp. 9 (7) Reinsurance Agreements: (a) Ace Tempest 5-1-02 10 (b) Ace Tempest 1-1-03 10 (c) AXA 1-1-01 10 (8) Participation Agreements: (a) AIM Variable Insurance Funds. 11 (b) The Alger Fund. 12 (c) ALPS Variable Investors Trust 10 (d) American Century Investments. 11 (e) The Calvert Funds. 10 (f) Dreyfus Investment Portfolios. 5 (g) DWS Variable Series I and II. 5 (h) Fidelity Variable Insurance Products Funds. 12 (i) MFS Variable Insurance Trust . 13 (j) Neuberger Berman Advisers Management Trust. 8 (k) PIMCO Variable Insurance Trust 14 (l) T. Rowe Price Equity Series, Inc. 11 (m) Third Avenue Variable Series Trust. 11 (n) The Universal Institutional Funds, Inc. 13 General Administrative Services Agreement. 5 Amended and Restated General Administrative Services Agreement. 15 Service Agreement. 16 Amended and Restated Asset Allocation Investment Advisory Agreement. 16 Research Services Agreement. Filed herein. (9) Opinion and Consent of Counsel. Exhibit 9, filed herein. (10) Consents of Independent Auditors and Independent Registered Public Accounting Firm. Exhibit 10, filed herein. (11) Omitted Financial Statements. Not applicable. (12) Initial Capital Agreements. Not applicable. (13) Powers of Attorney 17 and Exhibit 13, filed herein. Footnotes: 1 Incorporated by reference to Ameritas Variable Life Insurance Company Separate Account VA-2 Form N-4 initial Registration Statement No. 333-36507, filed on September 26, 1997, EX-99.B1. 2 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 initial Registration Statement No. 333-142483, filed on May 1, 2007, EX-99.A and EX-99.D. 3 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 Post-Effective Amendment No. 9 to Registration Statement No. 333-142483 submitted to the SEC on October 30, 2009, EX-99.C. 4 Incorporated by reference to Ameritas Variable Separate Account V Form N-6 Post-Effective Amendment No. 1 to Registration Statement No. 333-151913 submitted to the SEC on April 9, 2009, EX.99.C. 5 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 Post-Effective Amendment No. 4 to Registration Statement No. 333-142483, filed on July 23, 2008, EX-99.D, .E and .H. 6 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 for Registration No. 333-182090, filed on June 13, 2012, EX-4. 7 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 Post-Effective Amendment No. 1 for Registration No. 333-142483, filed on August 17, 2007, EX-99.E. 8 Incorporated by reference to Ameritas Life Insurance Corp. Separate Account LLVA Form N-4 initial Registration Statement No. 333-05529, filed on June 7, 1996, EX-99.B6A and B8A. 9 Incorporated by reference to Ameritas Life Insurance Corp. Separate Account LLVA Form N-4 Post-Effective Amendment No. 4 for Registration Statement No. 333-05529, filed on February 26, 1999, EX-99.(6)(B). 10 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4 Post-Effective Amendment No. 13 for Registration No. 333-142483, filed on April 18, 2011, EX-99.G, and EX-99.H. 11 Incorporated by reference to Ameritas Variable Separate Account V Form N-6 Registration Statement No. 333-151913, filed on June 25, 2008, EX-99.H1, .H2, .H5, and .H6. 12 Incorporated by reference to Ameritas Variable Life Insurance Company Separate Account V Form S-6 Pre-Effective Amendment No. 1 to Registration Statement No. 333-15585, filed on January 17, 1997, EX-99.A8A and .A8B. 13 Incorporated by reference to Ameritas Variable Life Insurance Company Separate Account V Form S-6 initial Registration Statement No. 333-15585, filed on November 6, 1996, EX-99.A8C, and .A8D. 14 Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-6 submitted to the SEC for Ameritas Life Insurance Corp. Separate Account LLVL (File No. 333-151912) on November 12, 2008, EX-99.H.3. 15 Incorporated by reference to Ameritas Variable Life Insurance Company Separate Account VA-2 Form N-4 Post Effective Amendment No. 14 to Registration Statement No. 333-142483, filed January 20, 2012, EX-99.H. 16 Incorporated by reference to Ameritas Variable Life Insurance Company Separate Account V Form N-6 Post Effective Amendment No. 3 to Registration Statement No. 333-151913, filed February 25, 2011, EX-99.I(1) and 99.I(2). 17 Incorporated by reference to Ameritas Variable Separate Account VA-2 Form N-4/A Pre-Effective Amendment No. 1 to Registration Statement No. 333-182090, filed on August 27, 2012, EX-99.16. Item 25. Directors and Officers of the Depositor Name and Principal Position and Offices Business Address* with Depositor JoAnn M. Martin Director, Chair, President & Chief Executive Officer James P. Abel Director J. Sidney Dinsdale Director James R. Krieger Director Tonn M. Ostergard Director Kim M. Robak Director Paul C. Schorr, IV Director William W. Lester Executive Vice President & Corporate Treasurer Timmy L. Stonehocker Executive Vice President Robert C. Barth Senior Vice President & Chief Financial Officer J. Thomas Burkhard Senior Vice President, Chief Distribution Officer, Individual Nancy A. Dalessio Senior Vice President, Information Technology Karen M. Gustin Senior Vice President, Group Field Sales, National Accounts & Broker Blocks Cheryl L. Heilman Senior Vice President, Individual Operations Arnold D. Henkel Senior Vice President, Individual Strategic Alliances Robert M. Jurgensmeier Senior Vice President, Chief Actuary, Individual Robert G. Lange Vice President, General Counsel & Assistant Secretary, Individual Bruce E. Mieth Senior Vice President, Group Customer Connections & Operations James Mikus Senior Vice President & Chief Investment Officer Lisa A. Mullen Senior Vice President, Individual Financial Operations Robert-John H. Sands Senior Vice President & Corporate Secretary Janet L. Schmidt Senior Vice President, Director of Human Resources Steven J. Valerius President, Individual Division Kenneth L. VanCleave President, Group Division Michael B. Weckenbrock Second Vice President, Corporate Compliance Paul G. Wesling Senior Vice President, Individual DI Product Management Linda A. Whitmire Senior Vice President, Chief Actuary, Corporate Richard A. Wiedenbeck Senior Vice President & Chief Information Officer Kelly J. Wieseler Senior Vice President, Group Chief Actuary & Provider Relations Susan K. Wilkinson Senior Vice President, Planning & Risk Management * Principal business address: Ameritas Life Insurance Corp., 5900 "O" Street, Lincoln, Nebraska 68510. Item 26. Organizations under common control with the depositor include: Name of Corporation (state where organized) Principal Business Ameritas Mutual Holding Company (NE) mutual insurance holding company Ameritas Holding Company (NE) stock insurance holding company Ameritas Life Insurance Corp. (NE) life/health insurance company Acacia Life Insurance Company (DC) life insurance company Acacia Federal Savings Bank (DE) federally chartered bank owned by Acacia Life Insurance Company (85.21%) and Ameritas Life Insurance Corp. (14.79%) Calvert Investments Inc. (DE) holding company Calvert Investment Management, Inc. (DE) asset management services Calvert Investment Services, Inc. (DE) shareholder services Calvert Investment Administrative Services, Inc. (DE) administrative services Calvert Investment Distributors, Inc. (DE) broker-dealer Griffin Realty, LLC (VA) real estate investment company Ameritas Investment Corp . (NE) securities broker dealer and investment adviser owned by Ameritas Life Insurance Corp. (85%) and Centralife Annuities Service, Inc. (15%) Ameritas Life Insurance Corp. of New York (NY) life insurance company The Union Central Life Insurance Company (NE) life insurance company PRBA, Inc. (CA) holding company PRB Administrators, Inc. (DE) pension administration services Ameritas Investment Partners, Inc. (NE) investment adviser Ameritas Mortgage Funding, Inc. (NE) mortgage loan servicing Subsidiaries are indicated by indentations. Ownership is 100% by the parent company except as noted. Item 27. Number of Contract Owners As of June 30, 2013, there were 17,441 qualified contracts and 6,553 non-qualified contracts in the Separate Account. Item 28. Indemnification Ameritas Life Insurance Corp.’s By-laws provide as follows: "The Corporation shall indemnify any person who was, or is a party, or is threatened to be made a party, to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative by reason of the fact that he or she is or was a director, officer or employee of the Corporation or is or was serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses including attorney’s fees, judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with such action, suit or proceeding to the full extent authorized by the laws of Nebraska." Section 21-20,103 of the Nebraska Business Corporation Act, in general, allows a corporation to indemnify any director, officer, employee or agent of the corporation against liability by him or her in connection with an action, suit or proceeding, if he or she acted in good faith and in a manner he or she reasonably believed to be in or not opposed to the best interest of the corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his or her conduct was unlawful. In a case of a derivative action, no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his or her duty to the corporation, unless a court in which the action was brought shall determine that such person is fairly and reasonably entitled to indemnification for such expenses which the Court shall deem proper. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters a) Ameritas Investment Corp. ("AIC") serves as the principal underwriter for the variable annuity contracts issued through Ameritas Variable Separate Account VA-2, as well as Ameritas Variable Separate Account VA, Ameritas Life Insurance Corp. Separate Account LLVA, Ameritas Life of NY Separate Account VA, and Carillon Account. AIC also serves as the principal underwriter for variable life insurance policies issued through Ameritas Variable Separate Account V, Ameritas Variable Separate Account VL, Ameritas Life Insurance Corp. Separate Account LLVL, Ameritas Life of NY Separate Account VUL, and Carillon Life Account. b) The following table sets forth certain information regarding the officers and directors of the principal underwriter, Ameritas Investment Corp. Name and Principal Positions and Offices Business Address With Underwriter William W. Lester* Director & Chair Salene Hitchcock-Gear* Director, President & Chief Executive Officer Robert C. Barth* Director Kent M. Campbell** Director Timmy L. Stonehocker* Director Billie B. Beavers*** Senior Vice President Bruce D. Lefler*** Senior Vice President, Public Finance Robert-John H. Sands* Corporate Secretary *Principal business address: Ameritas Investment Corp., 5900 "O" Street, Lincoln, Nebraska 68510. ** Principal business address: Aviva USA, 7700 Mills Civic Parkway, West Des Moines, Iowa 50266. *** Principal business address: Ameritas Investment Corp., 440 Regency Parkway Drive, Suite 222, Omaha, Nebraska 68114. c) Commissions Received by Each Principal Underwriter from the Registrant during the Registrant's Last Fiscal Year: Net Underwriting Name of Principal Discounts and Compensation on Brokerage Underwriter (1) Commissions (2) Redemption (3) Commissions (4) Compensation (5) Ameritas Investment Corp. ("AIC") $12,687,092 $0 $18,341 $187,050 (2)+(4)+(5) Gross variable annuity compensation received by AIC. (2) Sales compensation received and paid out by AIC as underwriter, AIC retains 0. (4) Sales compensation received by AIC for retail sales. (5) Sales compensation received by AIC and retained as underwriting fee. Item 30. Location of Separate Account and Records The Books, records and other documents required to be maintained by Section 31(a) of the 1940 Act and Rules 31a-1 to 31a-3 thereunder are maintained at Ameritas Life Insurance Corp., 5900 "O" Street, Lincoln, Nebraska 68510. Item 31. Management Services There are no additional management services contracts that are not discussed in Part A or B of the registration statement. Item 32. Undertakings Registrant undertakes to file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payment under the variable annuity contracts may be accepted. Registrant undertakes to include either (1) as part of any application to purchase a contract offered by the prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or similar written communication affixed to or included in the prospectus that the applicant can remove and send for a Statement of Additional Information. Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this form promptly upon written or oral request. Ameritas Life Insurance Corp. represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the insurance company. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Ameritas Variable Separate Account VA-2 certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No. 4 to be signed on its behalf by the undersigned, duly authorized, in the City of Lincoln, County of Lancaster, State of Nebraska on this 13 th day of August, 2013. AMERITAS VARIABLE SEPARATE ACCOUNT VA-2, Registrant AMERITAS LIFE INSURANCE CORP., Depositor By: JoAnn M. Martin* Chair of the Board Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on August 13, 2013. SIGNATURE TITLE JoAnn M. Martin * Director, Chair, President & Chief Executive Officer James P. Abel * Director J. Sidney Dinsdale ** Director James R. Krieger* Director Tonn M. Ostergard * Director Kim M. Robak * Director Paul C. Schorr, IV * Director William W. Lester * Executive Vice President & Corporate Treasurer Timmy L. Stonehocker* Executive Vice President Robert C. Barth * Senior Vice President & Chief Financial Officer Robert-John H. Sands* Senior Vice President & Corporate Secretary Steven J. Valerius * President, Individual Division /S/ Robert G. Lange Robert G. Lange Vice President, General Counsel & Assistant Secretary, Individual * Signed by Robert G. Lange under Powers of Attorney executed effective as of August 21, 2012. ** Signed by Robert G. Lange under Power of Attorney executed effective as of August 1, 2013. Exhibit Index Exhibit 8 Research Services Agreement 9 Opinion and Consent of Counsel 10 Consents of Independent Auditors and Independent Registered Public Accounting firm 13 Power of Attorney
